                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

CARL LEE LEDFORD                                    )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  ) CASE NUMBER: 1:18 CV 337
                                                    )
KATRIKA WILLIAMS, individually and in her           )
Official capacity as property manager, AMY          )
GEPFERT, individually and in her official           )
Capacity as property manager, ELISA CUPP,           )
individually and in her official capacity as        )
supervisor, COMMUNITY HOUSING                       )
CONCEPTS/EAST CENTRAL TOWERS, LLC,                  )
in its official capacity, MONROE GROUP LTD          )
 SECTION 8 ADMINISTRATOR, in its official           )
Capacity, and the DEPARTMENT OF                     )
HOUSING AND URBAN DEVELOPMENT,                      )
in its official capacity.                           )
                                                    )
       Defendant.                                   )
                                                    )


                                   OPINION AND ORDER

       Plaintiff, Carl Lee Ledford (“Ledford”), proceeding pro se, is a frequent filer with five

cases currently pending in the Northern District of Indiana. In his most recent Complaint, he

asserts that the Defendants all caused him injury by unlawfully terminating his lease causing him

to lose his apartment at East Central Towers in July, 2018. Presently before the Court is Defendant

the United States Department of Housing and Urban Development’s (“HUD’s”) Motion to Dismiss

the Complaint as to Ledford’s claims against it. For the following reasons, the Motion will be

GRANTED.




                                                1
                                           DISCUSSION

        It is axiomatic that federal courts are courts of limited jurisdiction. See, e.g., Kokkonen v.

Guardian Life Ins. Co. of America, 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994).

A party may therefore seek dismissal of a complaint for lack of subject matter jurisdiction. FED.

R. CIV. P. 12(b)(1). The burden of proving that a cause of action is within the court's subject matter

jurisdiction rests on the party asserting jurisdiction. Kokkonen, 511 U.S. at 377. A court is free to

weigh the evidence to determine whether jurisdiction has been established. Id. at 946 (citation

omitted). In reviewing a motion to dismiss, the court accepts as true all facts alleged in the

complaint and draws all reasonable inferences in favor of the Petitioner. G & S Holdings LLC v.

Cont'l Cas. Co., 697 F.3d 534, 539 (7th Cir.2012).

       The United States, which includes federal agencies, “may not be sued without its consent”

and “the consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212

(1983); F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). Government waivers of immunity must be

expressed clearly in a statute, “are not implied, and are construed narrowly against the plaintiff.”

Gessert v. United States, 703 F.3d 1028, 1033 (7th Cir. 2013) (citing Soriano v. United States, 352

U.S. 270, 276 (1957)). To maintain a claim against the United States in federal court, a plaintiff

must (1) identify a federal statute that “confers subject matter jurisdiction on the district court” and

(2) identify a statute that “waives sovereign immunity of the United States to the cause of action.”

Macklin v. United States, 300 F.3d 814, 819 (7th Cir. 2002). “Failure to satisfy either requirement

mandates the dismissal of the plaintiff’s claim.” Id.

       Here, the only statute that may be applicable to establish subject matter jurisdiction over

HUD is the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671–2680. However, that

Act provides jurisdiction for suits against the United States regarding torts committed by federal

                                                   2
officials, not state officials. However, Ledford has not sued or made any allegations against any

federal officials of HUD. Instead, he has sued employees of a private independent contractor that

managed the housing development from which he was evicted. Thus, to the extent Plaintiff seeks

to raise a claim against HUD under the FTCA, those claims are DISMISSED.

        Similarly, to the extent Ledford’s Complaint can be read to assert a contract claim against

HUD for $500,000, that litigation cannot proceed here. The Tucker Act provides that both district

courts and the Court of Federal Claims have original jurisdiction for civil actions, “not exceeding

$10,000 in amount, founded ... upon any express or implied contract with the United States ... in

cases not sounding in tort.” 28 U.S.C. § 1346(a)(2). Where the amount in controversy exceeds the

$10,000 threshold, however, jurisdiction lies only with the Court of Federal Claims. United States

v. Bormes, 568 U.S. 6, 10 n.2 (2012); see 28 U.S.C. §§ 1346(a)(2), 1491(a)(1). Here, Ledford is

seeking $500,000 in damages which places him beyond the jurisdictional threshold. Accordingly,

the Motion to Dismiss is GRANTED as to Ledford’s contract claim against HUD.1

                                           CONCLUSION

        Based on the foregoing, HUD’s motion to dismiss is GRANTED as this court lacks subject

matter jurisdiction as to Ledford’s claims against HUD.

Entered: June 17, 2019

                                                                s/William C. Lee
                                                                United States District Court




1
  HUD also moves , alternatively, to dismiss the Complaint against it for failure to state a claim under
Fed.R.Civ.P. 12(b)(6) and for improper service of process, Fed.R.Civ.P. 12(b)(5). Because the threshold
issue of subject matter jurisdiction, is dispositive, this Court cannot weigh in on the merits of HUD’s
12(b)(6) motion and the request for dismissal under 12(b)(5) is rendered moot.

                                                    3
